ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_01_EN.txt.                                                                               248




            SEPARATE OPINION OF JUDGE RANJEVA

[Translation]

   Reissuing of an irregular judicial act — Continuation or cessation of jurisdic-
tion — Forum prorogatum and logical continuity of consent — Incomplete
analysis of the terms of the Respondent’s consent — Independent legal nature of
the second summons — Inappropriate transposition of the Right of Passage case
law — The subject of the dispute according to the Application — Justiciable
Dispute — Difference between “in breach of” and “as well as the . . . breaching
of” — Extension of jurisdiction ratione materiae.


   1. In this case, legal rigour makes it impossible to accept the proposi-
tion that : “[t]he summons sent to the President of Djibouti on 14 Febru-
ary 2007 was but a repetition of the preceding one, even though it had
been corrected as to form” (Judgment, paras. 91 and 95).

   2. The basis for this proposition may be summarized as follows :
because the Court has jurisdiction to deal with the summons of 17 May
2005, it therefore also has jurisdiction to adjudicate on that of 14 Febru-
ary 2007, the Application having been filed in the Registry on 9 January
2006. It is possible to subscribe to the view that, having realized their
material error, the authorities of the French Republic then regularized
the original summons by repairing the irregular document or by issuing a
new legal act. For the Judgment, the summons of 14 February 2007
merely confirms an initial act which had been recognized as unlawful by
both Parties, in the eyes of French law. This interpretation — which is
not without its attractions — has its place in French administrative law
when the issue is no more than the reopening of the time-limit in
ultra vires proceedings.
   3. However, the Court’s approach, when it has been called upon to
rule for the first time on forum prorogatum, is likely to prompt some res-
ervations as regards this means of expressing ad hoc consent to jurisdic-
tion. The Judgment’s interpretation of the consent expressed in the
Respondent’s letter is, on the face of it, a logical conclusion based on the
connection between the two summonses, but it is not the result of a rig-
orous analysis of the terms of the Respondent’s letter.

   4. To determine the scope of the jurisdiction which the Respondent
has accepted ratione materiae, paragraph 83 of the Judgment examines
the latter’s intention by critically analysing the phrase “in respect of the
dispute forming the subject of the Application and strictly within the lim-
its of the claims formulated therein”. However, the selection of this
phrase is open to criticism, both grammatically and in terms of logical

                                                                               75

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. RANJEVA)             249

analysis. The Judgment has commented on the explanatory statement
whose purpose is to illustrate the main proposition on which France’s
consent hinges. That main proposition is in fact referred to in para-
graph 68 of the Judgment and reads as follows : “the dispute concerns the
refusal by the French . . . authorities to execute an international letter
rogatory . . . in violation of the Convention . . . of 27 September
1986 . . .”. Assessing the scope of jurisdiction ratione materiae by refer-
ence to the Respondent’s written pleadings and declarations as a whole is
an approach which illustrates, but does not actually set forth the basic
proposition. A detailed analysis of the Respondent’s letter was indispen-
sable.
   5. The construction which the Judgment places on the second sum-
mons is difficult to accept. Formally, as regards the first summons, it will
be noted that not only did France withdraw that summons, but Djibouti
maintained throughout that it was null and void. The fact that it was
withdrawn, because of formal irregularities, satisfied Djibouti’s demand.
That legal act had consequently been wiped out and deprived of its effect,
so that when the second summons was issued, the first no longer existed.
Logically, in relation to the first summons, the new summons constituted
a new judicial act. The fact that the second summons had the same object
as the first is a relevant point at a more fundamental legal level, or in
terms of the reasons behind the act. The zeal of the investigating judge
may well be criticized, but, in law, does regularizing a judicial document
constitute an unlawful act ? It may be a political error, but that is not the
kind of issue on which the Court has to decide.

   6. Is the fact that the object of the two summonses is the same, as the
Judgment rightly points out, sufficient to permit the conclusion that they
are one and the same summons ? There is no question that the legal
nature of these two judicial acts is the same. In law, each act has its own
primary or immediate cause. The summons of 14 February 2007 is the
direct consequence of Djibouti’s rejection of the summons of 17 May
2005 addressed to the Head of State of Djibouti when he was on an offi-
cial visit to France. Given the precise reason for the second summons,
and the fact that the wiping out of the legal effects of the first summons
impinges on the relationship between the two acts, they cannot simply be
equated and thus deemed to be identical.
   7. Moreover, an analysis shows that these two summonses cannot be
regarded as inseparable. To clarify the discussion, it is not the sum-
mons — the physical document — that is at issue, but the decision of the
investigating judge to summon the President of Djibouti. The summonses
cannot be regarded as inseparable unless the second summons is the legal
consequence of the first. But in this case, the fact that the first summons
was withdrawn or invalid did not automatically give rise to the second.
There had to be a fresh decision, a deliberate act on the part of the inves-
tigating judge ; that was the legal situation, which is why the option of
formal correction or erratum was not used. In this case, the logical con-

                                                                          76

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. RANJEVA)               250

nection which the investigating judge made between the failure of the first
summons and the next step, namely the issuing of a fresh summons, does
not necessarily establish that the two are linked inseparably ; each sum-
mons is an independent legal act, and it does not follow that the invalid-
ity or failure of the first summons automatically results in the issuing of
a second.
   8. As regards the interpretation of the scope of jurisdiction ratione
materiae, the Judgment cites the method which the Court applied in the
case concerning Right of Passage over Indian Territory when examining
the subject of that dispute. In that context, the Court referred to the
examination, on a cumulative basis, of the “Application itself . . ., the
Submissions of the Parties and the Statements made in the course of the
hearings . . .” (Right of Passage over Indian Territory (Portugal v.
India), Merits, Judgment, I.C.J. Reports 1960, p. 33). The issue in that
case was the interpretation of the subject of the dispute in the light of
India’s declaration of 28 February 1940. The Court was required to con-
sider an objection based on a declaration of consent to jurisdiction that
was objective, general and abstract in nature. Simply transposing that
method is not entirely appropriate in relation to ad hoc consent in forum
prorogatum. The question did not concern the interpretation of the con-
sent, but the definition of the justiciable dispute in the light of the consent
given by the Respondent.
   9. The description of the subject of the dispute, as formulated in the
Application, is the legal ground for consent. There is no doubt that this
case concerned the alleged breaches of obligations under international
law. It was brought not only to shed light on the circumstances in which
the Respondent allegedly failed to perform its legal obligations, but also
to obtain possible redress for the violation of obligations laid down by
international law. The difficulty arises because the Court is required to
rule not on the dispute in its entirety, but only on the justiciable dispute
as defined in the Respondent’s declaration. The Court thus needed to
identify quite clearly the dispute between the Parties in relation to the
Borrel case, the Court’s jurisdiction on the matter, and the justiciable dis-
pute stricto sensu.
   10. Where doubt exists as to the interpretation of an act, the Judgment
has to undertake a critical analysis of the relevant proposition. In the
Application, the Applicant refers to a “dispute . . . in breach of . . .”,
whereas in the Memorial, it refers to the “dispute . . . as well as the . . .
breaching of . . .”. It is common ground that the Respondent’s consent to
jurisdiction related to the subject of the dispute, within the limits of the
claims set out in the Application. The expression “in breach of” leads on
to a proposition justifying or explaining the reason for the justiciable dis-
pute, but the phrase “as well as the breaching of” relates to something
quite different : matters which are additional to the main proposition.
The fact is that, in the official language of both Parties, the interpretation
of the scope of jurisdiction — according to the Judgment, which was
more concerned to interpret the confused and frequently ill-considered

                                                                            77

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. RANJEVA)               251

explanations of the Parties, and of the Respondent in particular — goes
beyond what was the stated intention of the Respondent.
   11. An analysis shows that this approach was taken in the Judgment
as a result of the confusion, outlined in paragraph 83, between the
grounds of the dispute and the ground for consent to the Court’s jurisdic-
tion. For the purposes of forum prorogatum, only the latter may be taken
into consideration. The consent to jurisdiction expresses both the extent
of and the limits to acceptance of the Court’s jurisdiction. In forum pro-
rogatum, this scope is determined in a positive way because of the ad hoc
nature of the consent, but negatively when it comes to dealing with the
objections it contains. In this case, the objections to jurisdiction, which
fall into several categories, must be examined on a cumulative basis in
order to give full effect to the Respondent’s declaration.
   12. At a formal and instrumental level, the Application is the material
act on which the Respondent’s own act is founded. It follows that the
construction which is placed on the Memorial and other documents can-
not take precedence over the literal interpretation of the Application, as
duly filed. Since there is no critical analysis of the text of the Application,
the analysis contained in the Judgment is a commentary on the justifica-
tions which each Party has put forward to support its claims. In com-
parison with the justiciable claim, the Parties’ position on the additional
claims has no bearing on the subject of the justiciable dispute. Otherwise,
the Judgment would be one based on equity, a judgment of Solomon.
   13. The construction wrongly placed on the concept of the breaching
of obligations in order to found jurisdiction has led to the latter being
extended. Forum prorogatum has been interpreted as a means of extend-
ing jurisdiction ratione materiae. This has resulted in some perverse side
effects : the Judgment focuses more on examining the causes and mani-
festations of the dispute than on considering the scope of jurisdiction as
expressed through forum prorogatum. In the Applicant’s defence, it should
be pointed out that the Respondent’s conduct has not made it any easier
to settle the dispute : this impacted adversely on the strategy pursued by
the Applicant in arguing its case. The wish to embrace all aspects of the
dispute has resulted in a confused deployment of the various procedural
elements : arguments, grounds, dispute and claims. Consequently, the
fundamental concept that only the claims set out in the submissions may
be the subject of a ruling by the Court has been lost sight of.

                                           (Signed) Raymond RANJEVA.




                                                                            78

